343 S.W.3d 712 (2011)
John J. COUTEE, Appellant,
v.
MISSOURI BOARD OF PROBATION AND PAROLE, Respondent.
No. WD 72686.
Missouri Court of Appeals, Western District.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
John J. Coutee, Appellant Pro Se.
Michael Joseph Spillane, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., P.J., MARK D. PFEIFFER and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
John Coutee appeals from the judgment of the Circuit Court of Cole County granting the Missouri Board of Probation and Parole's motion for judgment on the pleadings and denial of his petition for declaratory judgment. We affirm. Rule 84.16(b).